Citation Nr: 1452070	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran had active service from April 1968 to March 1970, and from May 1970 to May 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.  

Following evidentiary development pursuant to an October 2010 remand of this case by the Board, a May 2011 Board decision denied service connection for a left knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2011 Joint Motion for Remand (JMR), the Court entered an order in November 2011 vacating the May 2011 Board decision and remanding the case to the Board for compliance with the JMR.  The Board later, in March 2012, remanded the case again so that compliance with the JMR could be accomplished.  The case was again deemed to be in need of further development in July 2013, and it was once again remanded by the Board so that additional development of the evidence could be undertaken.  

As discussed below, the Board finds that there was not substantial compliance with its July 2013 remand with respect to the issue addressed herein and that it may not therefore proceed with a determination as to this issue at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As noted, the Board most recently remanded this claim in July 2013.  To this, the Board notes that the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall, 11 Vet. App. at 271.  As such, compliance with the terms of the remand -- not fully and sufficiently accomplished following the July 2013 remand -- is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

The factual background was sufficiently set out as part of the Board's July 2013 remand.  With regard to the instant claim now before the Board for appellate consideration, the Board observes that, pursuant to its July 2013 remand, the following development was requested:

1.  The RO/AMC should arrange for the Veteran's claims file to be reviewed in its entirety by a VA examiner, preferably the one who conducted the November 2012 examination, but otherwise by an appropriately qualified clinical specialist, in order to determine the nature, severity and etiology of any diagnosed left knee disorder(s), to include diagnoses dated at any time during the instant appeal period (commencing in December 2008).  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims file, the examiner should express an opinion as to the following: 

Is it at least as likely as not that any left knee disorder diagnosed at any time during the instant appeal period (commencing in December 2008) had its onset during service; or, was such a disorder caused by any incident or event that occurred during service.

Whether despite any finding of current left knee arthritis being consistent with the Veteran's age, was the left knee arthritis (diagnosed at any time between December 2008 to the present) caused or initiated by in-service injury? 

Whether despite any finding of current left knee arthritis being consistent with the Veteran's age, was the onset of the Veteran's left knee arthritis (diagnosed at any time between December 2008 to the present) hastened by any in-service injury? 

If the Veteran had (diagnosed at any time between December 2008 to the present) a large amount of bone growth around the left patella, was this caused by the Veteran's in-service injury?

Describe the significance, if any, of the findings of December 2009 X-rays of osteophytes and whether osteophytes (diagnosed at any time between December 2008 to the present) were a part of any current arthritic process or whether osteophytes were instead a separate disability entity and, if the latter, whether the osteophytes were caused by the Veteran's in-service injury. 

In rendering any opinion, the examiner should consider the Veteran's statements regarding the incurrence of left knee disability in service in addition to his statements regarding the continuity of symptomatology. 


The examiner is advised the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship.

The examiner is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language.

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions. 

The requested addendum opinion report, dated in January 2014, has been made part of the evidentiary record.  As it is inadequate, further development is necessary.

To this, review of the January 2014 addendum report shows that the VA physician who conducted the November 2012 VA examination continued to assert that no left knee disorder had been present throughout the course of this appeal.  Specifically, the physician stated that there was "insufficient evidence to warrant or confirm a diagnosis of an acute or chronic knee condition or its residuals."  

The physician also commented that 2010 MRI (magnetic resonance imaging) findings and 2012 X-ray findings failed to demonstrate the presence of osteoarthritis.  As the Board pointed out in July 2013, however, this same VA physician had previously found the presence of degenerative changes in in January 2010 and osteoarthritis in February 2010.  

As was discussed in the July 2013 remand, although no diagnosis of a left knee disorder was shown in November 2012, the examiner has persisted in failing to provide a nexus opinion addressing the likelihood that any left knee disorder occurring during the period of the claim (since December 2008) was associated with service, as the requirement of the existence of a current disability for service connection claims is satisfied when a claimant has the disability at the time he files his claim or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, additional development of the medical evidence need be undertaken.  

To the extent that the VA examiner in November 2012 has indicated, in essence, that the prior diagnoses of a knee disorder were in error, the Board notes that a July 2014 private X-ray report, received by VA in July 2014, includes findings that confirmed the presence of left knee mild tricompartment osteoarthritis.  

Also, and of significant note, as part of correspondence received via facsimile by the Board in September 2014, the Veteran's attorney noted that a medical opinion from Dr. Young was included as "Exhibit A."  This opinion was purported to be favorable to the Veteran's claim.  October 2014 correspondence from the attorney again indicated that this private opinion had been forwarded to VA.  This opinion is not part of the current electronic claims file.  

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran's attorney and request that the private medical opinion from Dr. Young be resubmitted to VA.

2.  Following the development set out above, the AOJ should arrange for the Veteran to be provided a VA orthopedic examination - by a physician who has not previously examined the Veteran -- in order to determine the nature, severity and etiology of any diagnosed left knee disorder(s), to include diagnoses dated at any time during the instant appeal period (commencing in December 2008).  All pertinent symptomatology and findings should be reported in detail.  All appropriate diagnostic studies should be accomplished, to include an MRI.

Based on a review of the claims file, the examiner should express an opinion as to the following: 

The examiner should offer an opinion as to all left knee diagnoses that are currently warranted.  If the examiner concludes that the Veteran does not currently have a left knee disorder, the examiner should specifically reconcile this conclusion with the prior positive diagnoses. 

Is it at least as likely as not that any left knee disorder diagnosed at any time during the instant appeal period (commencing in December 2008) had its onset during service; or, was such a disorder caused by any incident or event that occurred during service.

Whether despite any finding of current left knee arthritis being consistent with the Veteran's age, was the left knee arthritis (diagnosed at any time between December 2008 to the present) caused or initiated by in-service injury? 

Whether despite any finding of current left knee arthritis being consistent with the Veteran's age, was the onset of the Veteran's left knee arthritis (diagnosed at any time between December 2008 to the present) hastened by any in-service injury? 

If the Veteran had (diagnosed at any time between December 2008 to the present) a large amount of bone growth around the left patella, was this caused by the Veteran's in-service injury?

Describe the significance, if any, of the findings of December 2009 X-rays of osteophytes and whether osteophytes (diagnosed at any time between December 2008 to the present) were a part of any current arthritic process or whether osteophytes were instead a separate disability entity and, if the latter, whether the osteophytes were caused by the Veteran's in-service injury. 

In rendering any opinion, the examiner should consider the Veteran's statements regarding the incurrence of left knee disability in service in addition to his statements regarding the continuity of symptomatology.

The examiner is advised the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship.

The examiner is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language.

A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions. 

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  Stegall.

5.  Following completion of all indicated development, the AOJ should readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



